 THE PURITAN SPORTSWEAR CORP.13The Puritan Sportswear Corp.andTextileWorkers Union ofAmerica, AFL-CIO.Case 6-CA-3624.December 12,1966DECISION AND ORDERUpon a charge filed by Textile Workers of America, AFL-CIO,herein called the Union, the General Counsel for the National LaborRelations Board, by the Regional Director for Region 6, issued a com-plaint and notice of hearing dated July 28, 1966, against The PuritanSportswear Corp., herein called the Respondent,alleging that theRespondent had engaged in and was engaging in unfair labor prac-tices within the meaning of Sections 8(a) (5) and(1) and 2(6) and(7) of the National Labor Relations Act, as amended. Copies of thecharge, complaint,and notice of hearing were duly served on the Re-spondent and the Union.With respect to the unfair labor practices, the complaint alleges, insubstance, that on May 10, 1966, the Union was duly certified by theBoard1as the exclusive collective-bargaining representative of Re-spondent's employees in the unit found appropriate by the Board, andthat, since on or about April 29, 1966, Respondent has refused to rec-ognize or bargain with the Union as such exclusive bargaining repre-sentative, although the Union has requested it to do so.On August 26, 1966, the General Counsel filed with the Board amotion for summary judgment requesting,in view of the admissionscontained in the Respondent's answer, that the allegations of the com-plaint be found to be true, and that the Board make findings of factand conclusions of law in conformity with the allegations of the com-plaint. On August 30, 1966, the Board issued an Order transferringproceeding to the Board and a notice to show cause. On September 27,1966, Respondent filed with the Board an opposition to General Coun-sel'smotion for summary judgment.Pursuant to the provisions of Section 3(b) of the Act, the Boardhas delegated its powers in connection with this case to a three-memberpanel [Members Fanning, Brown, and Jenkins].Upon the entire record in this case,the Board makes the following :Ruling on the Motion for Summary JudgmentIn its opposition to General Counsel'smotion for summary judg-ment, Respondent contends that it is entitled to a hearing to insure fulllitigation of the facts.This contention is without merit. The Respond-ent's answer to the complaint and its opposition to General Counsel's'Supplemental Decision and Certification of Representative Issued May 10, 1966, inCase 6-RC-4027(not published in NLRB volumes).162 NLRB No. 4. 14DECISIONS OF NATIONAL LABOR RELATIONS BOARDmotion for summary judgment establish that the Respondent is seek-ing to relitigate matters decided by the Board in the prior representa-tion proceeding.The record before us establishes that on March 14, 1966, followinga hearing on January 26, 1966, the Regional Director for Region 6 ofthe National Labor Relations Board issued a Decision and Directionof Election in Case 6-RC-4027. The Respondent thereafter filed a re-quest for review with the Board, in which it challenged the RegionalDirector's finding of the appropriateness of the unit. On April 12,.1966, the Board issued an Order denying Respondent's request for re-view on the ground that it raised, no substantial issues warrantingreview.On April 14, 1966, in a secret-ballot election conducted under the di-rection of the Regional Director for Region 6, a majority of the em-ployees of the Respondent designated and selected the Union as theirrepresentative for the purposes of collective bargaining with the Re-spondent. On April 21, 1966, the Respondent filed timely objections tothe election, relating solely to the appropriateness of the unit. OnMay 10, 1966, the Regional Director issued a Supplemental' Decisionand Certification of Representative which overruled the objections andcertified the Union as the exclusive collective-bargaining representativeof the employees in the unit found to be appropriate. On May 18, 1966,.the Respondent filed a request for review of the Regional Director'sSupplemental Decision and Certification of Representative. On June 2,1966, the Board issued an Order denying Respondent's request forreview of the Regional Director's Supplemental Decision and Cer-tification of Representative on the ground that it raised no substantialissues warranting review.Respondent admits in its answer to the complaint that the Petitionerhas requested to bargain collectively with respect to rates of pay,wages, hours of employment, and other terms and conditions of em-ployment.While Respondent does not deny that it has failed and re-fused to bargain with the Petitioner upon request as alleged in thecomplaint, it does allege in its answer that it has no legal obligationto bargain with the Petitioner.In its answer to the complaint, the Respondent alleged as affirmativedefenses that the unit was not appropriate for collective-bargainingpurposes within the meaning of Section 9(b) of the Act; that theBoard violated Section 9(c) of the Act in determining that the unitwas appropriate for collective-bargaining purposes by giving control-ling effect to the extent to which the employees had organized; that theunit determination in Case 6-RC-4027 was arbitrary and capriciousand at variance with the unit determination in Case 6-RC-3394, a THE PURITAN SPORTSWEAR CORP.15prior case involving the Respondent; that the Hearing Officer in Case6-RC-4027 committed prejudicial error by erroneously excluding evi-dence supporting Respondent's extent of organization contention ; and,that the Board by rejecting Respondent's request for review deprivedRespondent of due process of law.In the absence of newly discovered or previously unavailable evi-dence, issues which were or could have been raised in a related repre-sentation proceeding may not be relitigated in an unfair labor practiceproceeding.2 Admittedly, the issues which Respondent seeks to raisein the instant proceeding relate to the correctness of the Board's dis-position of Respondent's objection to the election. There is no allega-tion that special circumstances exist herein which require the Boardto reexamine the determination which it made in the representationproceeding. Inasmuch as the Respondent has already litigated theseissues, it has not raised any issue which is properly triable in the in-stant unfair labor practice proceeding.All material issues thus having been decided by the Board or admit-ted in the answer to the complaint, there are no matters requiring ahearing before a Trial Examiner. Accordingly, the General Counsel'smotion for summary judgment is granted. On the basis of the recordbefore it, the Board makes the following :FINDINGS OF FACTI.THE BUSINESS OF RESPONDENTRespondent is, and has been at all times material herein, a corpora-tion duly organized and existing by virtue of the laws of the State ofPennsylvania, and is engaged in the manufacture, distribution, andsale of clothing apparel. During the past year, which period is repre-sentative of all material times herein, Respondent received goodsvalued in excess of $50,000 from points outside the State of Pennsyl-vania. During the same period, Respondent shipped directly to pointslocated outside of the State of Pennsylvania goods valued in excess of$50,000.Respondent admits, and we find, that Respondent is, and has beenat all times material herein, an employer engaged in commerce withinthe meaning of Section 2 (6) and (7) of the Act.If.THE LABOR ORGANIZATION INVOLVEDTextileWorkersUnion of America, AFL-CIO, isa labor organiza-tionwithin themeaning of Section2(6) and (7) of the Act.2PittsburghPlate Glas8Co. v. N.L.R.B.,313 U.S. 146;Collins d Aiknian Corporation,160 NLRB 1750; andUnitedStates RubberCompany,155 NLRB 1298. 16DECISIONS OF NATIONAL LABOR RELATIONS BOARDIII.THE UNFAIR LABOR PRACTICESA. The representation proceeding1.The unitAt all times material herein the following employees of the Respond-ent have constituted a unit appropriate for collective bargainingwithin the meaning of the Act :All shipping and warehousing employees, including the truck-driver at Respondent's Duncansville, Pennsylvania, facility, andall shipping and customer-returns employees at Respondent'sAltoona, Pennsylvania, facility, excluding all other employees,"leadman," supervisory trainee, customer relations employees, andall other office clerical employees, watchmen, door guards andguards, professional employees, and supervisors as defined inthe Act.2.The certificationOn April 14, 1966, a majority of the employees of Respondent insaid unit, in a secret election conducted under the supervision of theRegional Director for Region 6, designated the Union as their repre-sentative for the purposes of collective bargaining with Respondent;and on May 10, 1966, the Regional Director for Region 6 certified theUnion as the collective-bargaining representative of the employees insaid unit and the Union continues to be such representative.B. The request to bargain and the Respondent's refusalCommencing on or about April 26, 1966, and continuing to date, theUnion has requested the Respondent to bargain collectively with itas the exclusive collective-bargaining representative of all the employ-ees in the above-described unit. Commencing on or about April 29,1966, and continuing to date, Respondent did refuse, and continues torefuse, to bargain collectively with the Union as the exclusivecollective-bargaining representative of all employees in said unit.Accordingly, we find that the Union was duly certified as thecollective-bargaining representative of the employees of the Respond-ent in the appropriate unit described above, and that the Union, at alltimes since May 10, 1966, has been and now is the exclusive bargainingrepresentative of all the employees in the aforesaid unit, within themeaning of Section 9(a) of the Act. We further find that Respondenthas, since April 29, 1966, refused to bargain collectively with theUnion as the exclusive bargaining representative of its employees inthe appropriate unit, and that, by such refusal, the Respondent hasengaged in and is engaging in unfair labor practices within the mean-ing of Section 8 (a) (5) and (1) of the Act. THE PURITAN SPORTSWEAR CORP.IV.THE EFFECT OF THE UNFAIR LABOR PRACTICES UPON COMMERCE17The acts of the Respondent set forth in section III, above, occurringin connection with its operations as described in section I, above, havea close, intimate, and substantial relation to trade, traffic, and com-merce among the several States, and tend to lead to labor disputesburdening and obstructing commerce and the free flow of commerce.V. THE REMEDYHaving found that the Respondent has engaged in unfair laborpractices within the meaning of Section 8(a) (5) and (1) of the Act,we shall order that it cease and desist therefrom, and, upon request,bargain collectively with the Union as the exclusive representative ofall employees in the appropriate unit, and embody in a signed agree-ment any understanding reached.CONCLUSIONS or LAW1.The Puritan Sportswear Corp. is an employer engaged in com-merce within the meaning of Section 2(6) and (7) of the Act.2.TextileWorkers Union of America, AFL-CIO, is a labor orga-nization within the meaning of Section 2 (5) of the Act.3.All shipping and warehousing employees, including the truck-driver at the Respondent's Duncansville, Pennsylvania, facility, andall shipping and customer-returns employees at the Respondent'sAltoona, Pennsylvania, facility, excluding all other employees, "lead-man," supervisory trainee, customer ,relations employees, and all otheroffice clerical employees, watchmen, door guards and guards, profes-sional employees, and supervisors as defined in the Act, constitute aunit appropriate for the purposes of collective bargaining within themeaning of Section 9 (b) of the Act.4.On May 10, 1966, and at all times thereafter, the above-namedlabor organization has been and is the certified and exclusive repre-sentative of all employees in the aforesaid appropriate unit for thepurposes of collective bargaining within the meaning of Section 9(a)of the Act.5.By refusing on or about April 29, 1966, and at all times there-after, to bargain collectively With the above-named labor organizationas the exclusive bargaining representative of all the employees of Re-spondent in the appropriate unit, Respondent has engaged in and isengaging in unfair labor practices Within the meaning of Section8(a) (5) and (1) of the Act.6.By the aforesaid refusal to bargain, Respondent has interferedwith, restrained, and coerced, and is interfering with, restraining, andcoercing, employees in the exercise of the rights guaranteed to them264-047-67-vol. 162-3 1sDECISIONS OF NATIONAL LABOR RELATIONS BOARDin Section 7 of the Act, and has thereby engaged in and is engagingin unfair labor practices within the meaning of Section 8 (a) (1) ofthe Act.7.The aforesaid unfair labor practices are unfair labor practicesaffecting commerce within the meaning of Section 2(6) and (7) ofthe Act.ORDERPursuant to Section 10(c) of the National. Labor Relations Act, asamended, the National Labor Relations Board hereby orders that theRespondent, The Puritan Sportswear Corp., Duncansville, Pennsyl-vania, its officers, agents, successors, and assigns, shall :1.Cease and desist from :(a)Refusing to bargain collectively concerning wages, hours, andother terms and conditions of employment, with Textile WorkersUnion of America, AFL-CIO, as the exclusive and duly certified bar-gaining representative of its employees in the following appropriate.nit:All shipping and warehousing employees, including the truck-driver at Respondent's Duncansville, Pennsylvania, facility, andall shipping and customer-returns employees at Respondent'sAltoona, Pennsylvania, facility, excluding all other employees,"leachnan," supervisory trainee, customer relations employees, andall other office clerical employees, watchmen, door guards andguards, professional employees, and supervisors as defined inthe Act.(b) In any like or related manner interfering with, restraining, orcoercing employees in the exercise of the rights guaranteed to them bySection 7 of the Act.2.Take the following affirmative action which the Board findswilleffectuate the policies of the Act :(a)Upon request, bargain with the above-named labor organizationas the exclusive representative of all employees in the aforesaid ap-propriate unit with respect to rates of pay, wages, hours, and otherterms and conditions of employment, and embody in a signed agree-ment any understanding reached.(b)Post at its Dmncansville and Altoona, Pennsylvania, facilities,copies of the attached notice marked "Appendix."' Copies of saidnotice, to be furnished by the Regional Director for Region 6, afterbeing duly signed by Respondent's representative, shall be posted byRespondent immediately upon receipt thereof, and be maintained by itfor 60 consecutive clays thereafter, in conspicuous places, including all3 In the event that this Order is enforced by a decree of. a United States Court of Appeals,there shall be substituted for the words "a Decision and Order" the words "a Decree ofthe United States Court of Appeals Enforcing an Order." THE PURITAN SPORTSWEAR CORP.1.9places where notices to employees are customarily posted. Reasonablesteps shall be taken by the Company to insure that said notices are notaltered, defaced, or covered by any other material.(c)Notify said Regional Director for Region 6, in writing, within10 days from date of this Decision and Order, what steps have beentaken to comply herewith.APPENDIXNOTICE To ALL 31PLOYEEsPursuant to a Decision and Order of the National Labor RelationsBoard, and in order to effectuate the policies of the National LaborRelations Act, as amended, we hereby notify our employees that:WE WILL NOT.refuse to bargain collectively with Textile Work-ers Union of America, AFL-CIO, as the exclusive representativeof the employees in the bargaining unit; described below.WE WILL NOT in any like or related manner interfere with,restrain, or coerce our employees in the exercise of the rightsguaranteed them by Section 7 of the Act.WE WILL, upon request, bargain with the above-named Unionas the exclusive representative of all employees in the bargainingunit described below with respect to wages, hours, and other termsand conditions of employment, and embody in a signed agreementany understanding reached.The bargaining unit is :All shipping and warehousing employees, including thetruckdriver at Respondent's Duncansville, Pennsylvania,facility, and all shipping and customer-,returns employees atRespondent's Altoona, Pennsylvania, facility, excluding allother employees, "leachnan," supervisory trainee, customerrelationsemployees, and all. other office clerical employees,watchmen, door guards and guards, professional employees,and supervisors as defined in the Act.TIIEPURITAN SPORTSWEAR CORP.,Employer.Dated----------------By-------------------------------------(Representative)(Title)This notice must remain posted for 60 consecutive days from thedate of posting, and must not be altered, defaced, or covered by anyother material.If employees have any question concerning this notice or compliancewith its provisions, they may communicate directly with the Board'sRegional Office, 1536 Federal Building, 1000 Liberty Avenue, Pitts-burgh, Pennsylvania 15222, Telephone 644-2969.